DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 04/06/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-8 were previously pending. Claims 1-8 are canceled. Claims 9-24 have been added. Claims 9-24 are currently pending.


Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 03/16/2022, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Kuelb on July 19, 2022

The application has been amended as follows: 

***SEE ATTACHED AMENDMENTS***


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of PDSCH repetitions.  For example, Hosseini (US 2019/0342030 A1), describes configuration of a number of repetitions for PDSCH in which the UE is configured with a number of repetitions for a same transport block and other parameters such as MCS/RB allocation/RV/etc. that may be used to indicate repetitions in downlink transmissions.  Hosseini discloses each repetition of PDSCH being associated with a particular redundancy version, but does not mention TCI states.  Zhang (US 2021/0091900 A1), discloses another invention relating to PDSCH repetition, in which a DCI is received that indicates a plurality of candidate TCI states for a PDSCH in the first BWP.  However, Zhang does not disclose the TCI states being associated with a specific redundancy version. While the concepts of PDSCH repetition, redundancy versions applied to a PDSCH repetition based on repetition information received via DCI, and TCI states applied to a PDSCH repetition based on activated TCI states received via DCI can each be taught separately via prior art, there is no combination of prior art that teaches “wherein a redundancy version applied to one PDSCH transmission among the plurality of PDSCH transmissions is based on a TCI state corresponding to the one PDSCH transmission” and in conjunction with the remainder of the claim.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0349116 A1 to Hosseini et al., directed to DCI transmission including TBS scaling factor indicator and an indication of a number of PDSCH repetitions for a repetition window. 
US 2015/0131579 A1 to Li et al., directed to PDSCH repetitions using frequency and time domains
US 2019/0313426 A1 to Lin et al., directed to PDSCH repetitions using frequency and time domains
US 2019/0372719 A1 to Talarico et al., directed to PDSCH repetitions in time or frequency domain, and DCI used to indicate a repetition number or TBS scaling level.
US 2020/0221428 A1 to Moon et al, directed to a first and second DCI for scheduling the same PDSCH for the same TB, where each DCI is configured a specific TCI state from a plurality of TCI states for a specific PDSCH.
US 2019/0387579 to Pao et al., directed to a plurality of TCI states for a plurality of PDSCH, where each DCI schedules one of the plurality of PDSCH and a corresponding TCI state.
US 2019/0297603 A1 to Guo et al., directed to receiving DCI that includes a beam indication configuration comprising a 1-bit field indicating multiple TCI states.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477